This matter having come before the Court upon the filing of a Petition for Disciplinary or Remedial Action, with attached certified copy of an Order entered May 16, 2017, whereby the Supreme Court of Appeals of West Virginia annulled the license to practice law in West Virginia of Jeff A. Godfrey; and it appearing that said Jeff A. Godfrey is admitted to the Bar of this Court;
NOW, THEREFORE, it is this 31st day of October, 2017,
ORDERED, by the Court of Appeals of Maryland, in accordance with Maryland Rule 19-737(d), that Jeff A. Godfrey, Respondent, is hereby suspended, effective immediately, from the practice of law in the State of Maryland, pending further order of this Court; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Jeff A. Godfrey from the register of attorneys in this Court and comply with the notice provisions of Maryland Rule 19-761(b).